Citation Nr: 0705405	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post right hand and wrist surgery times two with 
residuals of reduced range of motion and pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted entitlement to service connection for status 
post right hand and wrist surgery times two with residuals of 
reduced range of motion and pain, as secondary to service-
connected favorable ankylosis right thumb.  The RO assigned a 
10 percent rating effective April 18, 2002.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing at the RO in 
January 2007.  A transcript of that hearing was produced and 
has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to a rating higher 
than 10 percent for his right hand and wrist disability.  He 
underwent QTC examinations in May 2002 and March 2004, but 
indicated in the January 2007 Board hearing that in the past 
several years his hand and wrist disability had worsened.  
Specifically, he testified that he had fatigue, pain 
radiating into the arm, and difficulty gripping things, 
holding a pen, and buttoning his shirt.  

In this regard, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The RO scheduled the veteran for two QTC 
examinations in April 2006 and July 2006; but the veteran 
failed to report to these examinations.  At the January 2007 
Board hearing, however, the veteran testified that he never 
received notice of these examinations.  He also provided his 
correct mailing address, which was different than the one 
used by the RO.  As the veteran apparently has not received 
notices of the QTC examinations, another examination should 
be scheduled to determine whether the present level of his 
hand and wrist disability has increased since the March 2004 
QTC examination.  38 C.F.R. § 3.159(c).  The notice of the 
examination should be sent to the veteran's current mailing 
address.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations are satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), including 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his right wrist and hand 
disability.  Specifically, the examiner 
should do the following:

(a)  Comment on the range of motion of 
the right wrist, including any additional 
loss of motion due to flare-ups or 
repetitive motion.

(b)  Comment on any weakness or 
neurological disorders in the right hand, 
including any associated functional 
impairment.

(c)  Determine whether the veteran has 
any neurological disabilities in the 
right wrist and comment on any associated 
functional impairment.    

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

The veteran should be notified of the 
date and location of the examination, 
using the most recent mailing address 
provided.  The Board notes that per the 
veteran's January 2007 testimony, his 
correct mailing address is P.O. Box 2014, 
Edinburgh, Texas.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2006).  In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



